DETAILED ACTION
Response to Amendment
The amendment filed on 6/10/2022 is acknowledged. Accordingly, claim 5 has been cancelled, claim 1 has been amended, thus currently claims 1-4 and 6-9 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Orisich et al. (US 10514145 B1, hereinafter, “Orisich”, previously cited by the Examiner) in view of Yasuda et al. (US 20170030547 A1, hereinafter, “Yasuda”, newly cited by the Examiner).

Regarding claim 1, Orisich teaches a vehicle light device (headlamp assembly 10, see figures 1- 10) comprising: 
a housing module (enclosure 14, see fig 1) adapted to be installed on a vehicle (since 14 is the housing of a vehicle headlamp, see col 4, lines 1-3); 
a first beam pattern module (high beam module 300, see fig 2) including a first heatsink base (housing 306, see fig 3a) that includes a first base frame (see FBF formed by a rear plate FRP, a base plate FBP and two side plates FSP, see annotated figure 3a below) mounted on said housing module (14) and a plurality of first cooling fins (see fins of heat sink 308 in fig 3a) protruding vertically and upwardly from a top end (upper end of FBF) of said first base frame (FBF), and 
a first LED lighting unit (multiple high luminance LEDs, see col 4, lines 31-37 and reflector 302, see fig 3c) that is mounted on said first base frame (FBF, see fig 3b) of said first heatsink base (306) for projecting a first beam pattern forward (see projected pattern in figure 7); and 
a second beam pattern module (low beam module 200, see fig 5a) disposed under and spaced apart (as seen in fig 2) from said first beam pattern module (300), and including 
a second heatsink base (housing 210) that includes a second base frame (see SBF formed by a rear plate SRP, a base plate SBP and two side plates SSP, see annotated figure 5a below) mounted on said housing module (14) and a plurality of second cooling fins (see fins of heat sink 206 in fig 5a) protruding vertically and downwardly from a bottom end (lower end of SBF) of said second base frame (SBF), and 
a second LED lighting unit (LEDs, see col 5, line 40, and reflector 204 see fig 5b) that is mounted on said second base frame (SBF) of said second heatsink base (210) for projecting a second beam pattern forward (see projected pattern in figure 6b).

Orisich does not explicitly teach a first adjustment module connected to said housing module and said first heatsink base and including a first adjustment unit including a first adjustment screw extending through the housing module and the first base frame, and a first nut member fixed to the first base frame and engaged with the first adjustment screw; and 
at least one first pivoting unit including a first retaining member extending through the first base frame and having interference fit hole, and 
a first pivot with a rear end fixed to the housing module and a spherical front end tightly fitted in the interference fit hole; 
wherein the first adjustment screw is configured to be rotatable about an axis the first adjustment screw to produce a forward or backward linear motion of the first nut member with the first base frame, so as to move the first heatsink base to rotate forward or backward about the spherical front end of the at least one first pivot.
Yasuda teaches a vehicle light device (headlamp device 10, see figure 1) having a housing module (lamp body 11), first heatsink base (heat-dissipation member 150) and first base frame (bracket 50);
a first adjustment module (first tilting member 55, second tilting member 57) connected to said housing module (11) and said first heatsink base (150) and including 
a first adjustment unit (55) including a first adjustment screw (screw 55a) extending through the housing module (11) and the first base frame (50), and a first nut member (adjustment portion 55c) fixed to the first base frame (50) and engaged with the first adjustment screw (55a); and 
at least one first pivoting unit (57) including a first retaining member (socket 57b) extending through the first base frame (50) and having interference fit hole (hole portion 57c), and 
a first pivot (see right end of 57 within 11) with a rear end fixed to the housing module (11) and a spherical front end (see left end of 57 within 57c) tightly fitted in the interference fit hole (57c); 
wherein the first adjustment screw (55a) is configured to be rotatable about an axis (as expected from a screw) the first adjustment screw (55a) to produce a forward or backward linear motion (tilting forward and backward, in the view of fig 1) of the first nut member (55c) with the first base frame (50), so as to move the first heatsink base (150) to rotate forward or backward (with 50) about the spherical front end (left end of 57) of the at least one first pivot (right end of 57).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the adjustment module as taught by Yasuda into the teachings of Orishich, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007), and in order to provide means to adjust the light beam in the vertical direction. In this case, one of ordinary skill in the art would have been motivated to further customize the light output of the device from a specific vehicle. The formation accuracy of the light distribution pattern of the lamp is increased.

Examiner’s annotations in figures 3a and 5a of Orisich are displayed below:

    PNG
    media_image1.png
    397
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    837
    media_image2.png
    Greyscale


Regarding claim 3, Orisich teaches wherein said first LED lighting unit (LEDs and 302) of said first beam pattern module (300) includes: 
a first light reflector housing (lower enclosure around 302, not labeled but clearly seen in fig 3c) connected to said first heatsink base (306) and having a first reflecting surface (at least one surface of 302); and 
at least one first LED light (LEDs) connected to said first heatsink base (306), exposed from said first light reflector housing (lower enclosure of 302), and disposed for emitting a light beam (as expected from a light source such as an LED across of a reflector) reflected by said first reflecting surface (surface of 302) to form said first beam pattern (see projected pattern in figure 7).

Regarding claim 4, Orisich teaches wherein said first base frame (FBF) of said first heatsink base (302) includes 
a first base plate (FBP) extending horizontally (evident from figure 3b), 
a first rear plate (FRP) extending downward from said first base plate and positioned behind said first light reflector housing, and 
a pair of first side plates (FSP) extending vertically (as seen in fig 3a below), 
one of said first side plates (right FSP) being connected between a right end (right end of FBP) of said first base plate (FBP) and a right end (right end of FRP) of said first rear plate (FRP), the other one of said first side plates (left FSP) being connected between a left end (left end of FBP) of said first base plate (FBP) and a left end (left end of FRP) of said first rear plate (FRP), said first cooling fins (308) protruding vertically and upwardly from said first base plate (FBP).
Orisich does not teach one of said first side plates having a greater width in a front-rear direction than that of the other one of said first side plates.
However, one of ordinary skill would have considered modifying the thickness of at least one of the sidewalls to utilize it as anchor and support within the light device.
It would have been an obvious matter of design choice to make one of the sidewalls of Orisich thicker than the other, since the applicant has not disclosed that having sidewalls with different thicknesses solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the same or different thicknesses. In this case, selecting a given a specific thickness would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as providing a mechanical link with the inner surface of the light device, as thicker walls are more efficient as mechanical connecting points. 

Regarding claim 6, Orisich teaches wherein said second LED lighting unit (LEDs and 204) of said second beam pattern module includes: 
a second light reflector (204) housing connected to said second heatsink base (210) and having a second reflecting surface (reflective surfaces are better seen in fig 5c); and 
a second LED light (LEDs) connected to said second heatsink base (210), exposed from said second light reflector housing (upper enclosure around 204, not labeled but clearly seen in fig 5c), and disposed for emitting a light beam (as expected from a light source such as an LED across of a reflector) reflected by said second reflecting surface (surface of 204) to form said second beam pattern (see projected pattern in figure 7).

Regarding claim 7, Orisich teaches wherein said second base frame (SBF) of said second heatsink base (210) includes 
a second base plate (SBP) extending horizontally (evident from figure 5b), and 
a second rear plate (SRP) extending upward from said second base plate (SBP) and positioned behind said second light reflector housing (upper enclosure around 204), said second cooling fins (206) protruding vertically and downwardly from said second base plate (SBP).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Orisich in view of Yasuda, as applied to claim 1 above, and further in view of Inaba Tetsuaki (US 20100244649 A1, hereinafter, “Inaba”, previously cited by the Examiner).

Regarding claim 2, Orisich does not teach wherein said first heatsink base of said first beam pattern module and said second heatsink base of said second beam pattern module are made of an aluminum based material.
Inaba teaches a vehicle light device (automotive lamp 200, see fig 9) having first beam pattern module (first sub-lamp unit 20) with a first heatsink base (first LED mounting plate 25) and a second beam pattern module (second sub-lamp unit 40) with a second heatsink base (second LED mounting plate 45);
 wherein said first heatsink base (25) of said first beam pattern module (20) and said second heatsink base (45) of said second beam pattern module (40) are made of an aluminum based material (see ¶ 47).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the material as taught by Inaba into the teachings of Orishich, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification because aluminum is known for been a remarkable heat transferring metal. And thus inclusion of aluminum into Orisich’s invention would further dissipate excessive temperature from the LEDs.

Regarding claim 8, Orisich does not teach further comprising a second adjustment module connected to said housing module and said second heatsink base, and operable for moving said second base frame to thereby vary said second beam pattern.
Inaba teaches a vehicle light device (automotive lamp 10, see fig 1) having first beam pattern module (second-lamp unit 40) with first base frame (second LED mounting plate 45 and heatsink 52);
further comprising a second adjustment module (swivel mechanism 19, see fig 1) connected to said housing module (14) and said second heatsink base (40), and operable for moving said second base frame (45 and 52) to thereby vary said second beam pattern (to vary the pattern position in the horizontal direction, see ¶ 31).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the adjustment module as taught by Inaba into the teachings of Orishich in order to provide means to adjust the light beam in the horizontal direction. One of ordinary skill would have been motivated to make this modification to further customize the light output of the device from a specific vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orisich in view of Yasuda, as applied to claim 1 above, and further in view of Williams et al. (US 9429293 B2, hereinafter, “Williams”, previously cited by the Examiner).

Regarding claim 9, Orisich teaches wherein said housing module (14) includes a light housing (rear of 14) mounted with said first beam pattern module (300) and said second beam pattern module (200), but
Orisich does not explicitly teach a housing cap covering a front end of said light housing and having a plurality of transparent regions, said first beam pattern and said second beam pattern being projected forward through said transparent regions.
Williams teaches a vehicle light device (headlight 10, see fig 2) having a light housing (headlight housing 14) emitting a first beam pattern (low beam pattern emitted by low-beam element 42) and a second beam pattern (high beam pattern emitted by high-beam element 44);
 a housing cap (external lens 16) covering a front end (front end of 14) of said light housing (14) and having a plurality of transparent regions (regions of 16 in front of 42 and 44), said first beam pattern (low beam) and said second beam pattern (high beam) being projected forward through said transparent regions (regions in front of 42 and 44).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the housing cap as taught by Williams into the teachings of Orishich, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to protect the components within the headlamp from dirt, dust, impact and/or other hazardous environmental elements.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875